Citation Nr: 0402687	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran had verified active duty from October 1964 to 
October 1966, with 1 year of prior active service.  

This matter comes before the Board from a February 1999 
rating decision of the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for PTSD and major depressive disorder.  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in October 1999.  A 
transcript of the hearing is in the file.


FINDINGS OF FACT

1.  The current evidence of record does not show that PTSD is 
related to the veteran's service.  The veteran did not engage 
in combat with the enemy during military service.  Objective 
evidence of an in-service stressor has not been demonstrated.  
The veteran does not currently have PTSD as a result of 
experiences in service.

2.  There is no record of an in-service injury to the head or 
residuals thereof.  Service connection has been granted for 
migraine headaches and tension headaches, rated 10 percent 
disabling.

3.  There is no record of the appellant seeking treatment for 
depressive disorder until 1998.  

4.  The appellant has major depressive disorder that had its 
onset years after his active service. 

5.  The persuasive competent credible evidence of record 
establishes that the appellant's major depressive disorder is 
not related to service or caused by his service-connected 
migraine headaches.  

CONCLUSIONS OF LAW

1.  It has not been shown by competent credible evidence that 
the veteran has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(c), 3.304(f), 4.125 (2003).

2.  Major depressive disorder was not incurred in or 
aggravated by service, nor is it shown to be proximately due 
to, the result of, or aggravated by service connected 
disability, and nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  Notwithstanding, the veteran's 
representative's contention that the RO failed to apply the 
provisions of the VCAA.  The Board finds that that the 
development of medical evidence appears to be complete.  By 
virtue of the June 1999, Statement of the Case (SOC), the 
October 1999, March 2002, September 2003 Supplemental 
Statements of the Case (SSOCs), the December 2001 
correspondence, and associated correspondence issued since 
the appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the SSOCs issued in 
March 2002 and September 2003.  In addition, the appellant 
was advised of the specific VCAA requirements in the December 
2001 correspondence.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the December 2001 correspondence 
informed the appellant of the types of evidence, which would 
be necessary to substantiate his claims, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the March 2002 and 
September 2003 SSOCs.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


I.  Factual background

The veteran's service medical records show no history, 
complaints, treatment, or diagnosis of a psychiatric 
disability including PTSD and major depressive disorder.  
There is no record of treatment for residuals of a head 
injury.  There were headaches noted in service, without 
history of head trauma.

There is no indication that the veteran actually took part in 
or was in the immediate vicinity of any combat operations.  
His military occupational specialty (MOS) was non-combat in 
nature and no combat related citations are noted.  

The veteran received a VA mental disorders examination in 
March 1998.  He complained of memory and concentration 
problems due to a head injury in service.  He reported mild 
auditory hallucinations.  His sleep was impaired.  He felt 
nervous, anxious, and depressed.  The diagnoses were 
cognitive disorder, secondary to traumatic brain injury and 
generalized anxiety disorder, secondary cognitive disorder.  

The veteran received a VA general medical examination in 
December 1998.  At that time, he provided a history of 
depression due to his medical illness.  

The veteran received a VA PTSD examination in December 1998.  
He was noncommunicative and unresponsive.  He reported that 
he was depressed and could not sleep.  He stated that he 
served in the U.S. Navy for six years as a supply and 
storekeeper aboard the U.S.S. Tidewater.  The ship was in the 
vicinity of Vietnam, but was not in country.  He did not 
witness casualties or come under fire.  The ship received 
casualties from the shore.  He gave a vague account of a head 
injury during service.  The diagnosis, in pertinent part, was 
major depressive disorder without psychosis.  

The veteran was accorded a personal hearing before a Hearing 
Officer at the RO in October 1999 at which time, he testified 
that he was diagnosed with depressive disorder two or three 
years prior by a VA physician.  He had problems getting along 
with people.  He felt that his depressive disorder had its 
onset as a result of his in-service head injury or was 
secondary to his service-connected headaches.  He felt that 
his PTSD was related to his in-service head injury.   

The veteran received a VA PTSD examination in December 2001.  
He reported that he was hit in the head by a steel beam while 
loading things during active service.  He also witnessed a 
lot of combat, casualties, dead bodies, and body parts.  He 
denied past psychiatric treatment.  He experienced nightmares 
and flashbacks.  He was hypervigilant and was startled 
easily.  He was depressed with anhedonia, associated with 
feelings of worthlessness, hopelessness, poor energy level, 
and poor concentration.  The diagnoses were PTSD and major 
depression.  The stressors were medical problems.  

In March 2002, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
verify the veteran's reported stressful incidents, which were 
that he sustained a head injury while loading ammunition and 
serving aboard USS Tidewater; the USS Tidewater received 
casualties from Vietnam, and that he witnessed combat, people 
killed and wounded, and body parts.  

In a letter dated in April 2002, USASCRUR indicated that the 
information received was insufficient for the purpose of 
conducting a meaningful search.  In order to conduct research 
concerning specific combat incidents and casualties the 
veteran would have to provide additional information.  He was 
notified of this in a supplemental statement of the case.  
The record reflects no additional information submitted by 
the veteran or his representative.  

II.  Service connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  See 38 
C.F.R. § 3.304(f).  In addition, while the veteran has 
contended that he served in combat, there is no objective 
evidence of such; therefore, the provisions of 38 U.S.C.A. § 
1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran's claim for service connection for 
PTSD is denied on the basis of no verifiable stressors.  As 
noted above, the veteran's claimed in-service stressors were 
forwarded to USASCRUR for verification; however, USASCRUR 
stated that the information provided was insufficient for the 
purpose of conducting meaningful research.  The veteran 
offered no further details to support his claimed in-service 
stressors.  As such there is insufficient objective evidence 
of stressors to be verified.  While it is acknowledged that 
the veteran does have a diagnosis of PTSD, for service 
connection to be granted this must be based on verified 
stressor, which is unavailable in this case.  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the evidence 
preponderates against the veteran's claim of service 
connection for PTSD.

III.  Service connection for major depressive disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Additionally, service connection 
will be granted for a disability that is proximately due to 
or the result of a service connected disease or injury.  8 
C.F.R. § 3.310(a).  Secondary service connection on the basis 
of aggravation may also be granted.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In this case the veteran currently has a diagnosis of major 
depressive disorder.  There is no competent evidence of 
complaints or treatment related to this disability until 
1998.  VA examiners have indicated that the veteran's major 
depressive disorder was related to a traumatic brain injury 
sustained during service; however, this was based on the 
veteran's history, the more probative evidence is found in 
the veteran's service medical records, which reveal no 
competent evidence demonstrating that the veteran sustained a 
traumatic brain injury during service.  Therefore, these 
reports are not competent medical evidence of a nexus.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (transcription of 
the veteran's lay history by a physician does not constitute 
competent medical evidence).  Additionally, there is no 
showing in the competent medical evidence of treatment for or 
findings of a psychosis within one year of separation from 
service.

The veteran also contends that his major depression is 
related to his service-connected migraine headaches.  There 
is no competent opinion of record that the veteran's major 
depressive disorder is related to his service-connected 
migraine headaches.  While there is a notation from a VA 
examiner that the veteran gave a history of depression due to 
his medical illness, there is no showing that this is 
specifically due to migraine headaches.  It is noted that the 
veteran has significant non-service connected pathology not 
herein at issue which would more likely be related to 
depression.

Additionally, there is no competent evidence showing that 
depression is related to the medication for the veteran's 
service- connected migraine headaches.  There is nothing in 
the record to suggest the veteran's medication for his 
migraine headaches are related to his major depressive 
disorder.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for major depressive disorder, on a direct or secondary 
basis.

Further, while the Board has considered the veteran's 
testimony and contentions, they do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when a veteran incurs a nonservice- 
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, there is no competent evidence showing that the 
major depressive disorder is related to the migraine 
headaches; therefore, there is no showing that there is 
additional impairment caused by the service-connected 
disability.

Therefore, as noted, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for major depressive disorder.



ORDER

Entitlement to service connection for PTSD is denied

Entitlement to service connection for major depressive 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



